DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Susumu Serita et al. (U.S. Patent Publication 20140331338).

	With respect to claim 1, Serita teaches:
a first memory that stores document data in which confidential information is concealed (see paragraph [0072], where confidential data is stored); and
a display controller that, in searching the document data according to an input search condition, displays a location where the confidential information is concealed in the document data when the document data stored in the first memory and including the confidential data included in the input search condition is displayed as a search result (see paragraph [0046], where a display controller, or policy management server stores references and log data for concealed information based on rules).

With respect to claim 2, Serita teaches:
wherein the search result comprises, in a concealment portion, information of a location that satisfies the search condition (see paragraph [0046], where a display controller, or policy management server stores references and log data for concealed information based on rules).

With respect to claim 19, Serita teaches:
a document processing apparatus (see paragraph [0044], for a document processing system);

a terminal that transmits the search condition to the document management apparatus and receives the search result (see paragraph [0044], for a document processing terminal).

With respect to claim 20, Serita teaches:
concealing confidential information of the document data (see paragraph [0072], where confidential data is concealed and stored);
storing, on a memory, the document data having the confidential data concealed therewithin (see paragraph [0072], where confidential data is stored); and
in searching the document data according to an input search condition, displaying a location where the confidential information is concealed in the document data when the document data stored in the memory and including the confidential data included in the input search condition is displayed as a search result (see paragraph .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Susumu Serita et al. (U.S. Patent Publication 20140331338) in view of Ashish Mathew (U.S. Patent Publication 20180314731).

With respect to claim 3, Serita does not explicitly disclose:
a second memory that stores a first search index that is generated for the confidential information included in the document data (see Fig. 2, 206, where an index is generated for forwarded data); and

	wherein the document data is searched by switching between the first search index and the second search index depending on a right assigned to a user.
	However, Mathew teaches:
a second memory that stores a first search index that is generated for the confidential information included in the document data (see Fig. 2, 206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential); and
a third memory that stores a second search index that is generated for non-confidential information other than the confidential information (see Fig. 2, 206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential),
	wherein the document data is searched by switching between the first search index and the second search index depending on a right assigned to a user (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted).
It would be obvious to one of ordinary skill in the art to modify the teachings of Serita with the teachings of Mathew in order to authorize access from a query using an index (Mathew, paragraph [0015]).

With respect to claim 4, Serita does not explicitly disclose:
a second memory that stores a first search index that is generated for the confidential information included in the document data; and

wherein the document data is searched by switching between the first search index and the second search index depending on a right assigned to a user.
However, Mathew teaches:
a second memory that stores a first search index that is generated for the confidential information included in the document data (see Fig. 2, 206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential); and
a third memory that stores a second search index that is generated for non-confidential information other than the confidential information (see Fig. 2, 206, where an index is generated for forwarded data, also see paragraph [0264], where an index may be assigned if information is confidential in nature, as an example or non - confidential),
	wherein the document data is searched by switching between the first search index and the second search index depending on a right assigned to a user (see paragraphs [0320] and [0322], where information is obtained depending on the index searched, which depends on rights granted).
It would be obvious to one of ordinary skill in the art to modify the teachings of Serita with the teachings of Mathew in order to authorize access from a query using an index (Mathew, paragraph [0015]).

Allowable Subject Matter
Claims 5 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167
January 14, 2021